Citation Nr: 1325054	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  13-06 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Eligibility for a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The appellant served with the Philippine Army (Guerillas) from August 1943 to May 1945.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an November 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The appellant testified before a hearing officer at the RO in September 2010.  He requested a hearing before the Board in a March 2013 substantive appeal, but withdrew the request at an April 2013 informal conference.  A transcript of the September 2010 RO hearing and report of the April 2013 informal conference are of record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant has no recognized service as a member of the Philippine Commonwealth Army, including the recognized guerillas in the service of the United States Armed Forces, to qualify for a one-time payment from the FVEC Fund.


CONCLUSION OF LAW

The claim for a one-time payment from the FVEC Fund lacks legal merit.  38 U.S.C.A. § 501(a) (West 2002); American Recovery  and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the FVEC. American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the (New) Philippine Scout under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538), Public Law 190, 79th Congress; and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

In support of his claim, the appellant submitted a military enlistment record establishing that he served with the Philippine Army Guerillas from August 1943 to May 1945 and was assigned to A Company of the Calayaan Command Blue Eagle.  A copy of the appellant's unit roster is of record and includes the appellant's name as well as some American personnel.  The appellant also submitted several affidavits from friends verifying that he served with the Philippine Army Guerilla force either with the Malongay or Calayaan Command Blue Eagle units in the service of the United States military.  Additionally, he testified in September 2010 that he was injured in combat operations with the Japanese while serving in support of the American military.

Qualifying service for a one-time payment from the FEVC Fund can only be demonstrated by specific documentary evidence.  38 C.F.R. § 3.203(a) (2012).  This evidence includes official U.S. Department of Defense service documents, such as a Form DD 214, Certificate of Release or Discharge from Active Duty.  Id.  Where a claimant does not submit satisfactory proof of qualifying service, VA is required to seek U.S. service department verification of service before rendering a decision. Capellan v. Peake, 539 F.3d 1373, 1380 (Fed. Cir. 2008).  

Throughout the claims period, VA made multiple requests to the National Personnel Records Center (NPRC) asking for verification of the appellant's service.  In January 2010, March 2010, August 2011, and May 2013, the NPRC found that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  The requests to the NPRC were made following the appellant's submission of additional evidence in support of his claim, to include variations of the spelling of his name and the identification of his assigned unit.  

The Board is sympathetic to the appellant's claim and finds that his wartime service is not in doubt; however, the NPRC has certified that he did not have the requisite service for FVEC entitlement.  Philippine veterans are not eligible for VA benefits unless a United States service department documents or certifies their service.  See Soria, v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); 38 C.F.R. § 3.9.  The NPRC verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).   As the requisite service is not show, the Board finds that a one-time payment from the FEVC Fund is not warranted and the claim must be denied. 


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a) (2012). 

VA's duties to notify and assist the appellant do not apply if the issue presented on appeal is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii)  (2012) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

In this case, there is no dispute as to the pertinent facts.  Pursuant to both 38 C.F.R. § 3.203(c) and VA Secretary's statutory duty to assist, new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review.  See Capellan at 1381-82.  VA has made multiple requests to the NPRC for verification of the appellant's service, including the variations of the appellant's name and unit submitted during the claims period.  Since the most recent NPRC response was received in May 2013, the appellant has not made VA aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  The Board finds that there is no further assistance that would reasonably be expected to aid in deciding the claim.  Resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA benefits, including under the FVEC Fund.  


ORDER

Eligibility for a one-time payment from the FEVC Fund is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


